                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                     No. 18-cr-20256
vs.                                                           HON. MARK A. GOLDSMITH

ANDRES BUTLER,

            Defendant.
_______________________________/


                          OPINION & ORDER
      DENYING DEFENDANT ANDRE BUTLER’S MOTION FOR DISCLOSURE OF
            INFORMANTS AND DETAILS OF AGREEMENTS (DKT. 132)

        This matter is before the Court on Defendant Andre Butler’s motion of disclosure of

informants and details of agreements (Dkt. 132). The Government has filed a response to the

motion (Dkt. 136), but Butler failed to file a reply brief in support of his motion.1 For the reasons

discussed below, the Court denies Butler’s motion.

                                        I. BACKGROUND

        Butler is charged with conspiracy to possess with intent to distribute heroin, in violation of

21 U.S.C. § 841(a)(1). Butler moves the Court for an order directing the Government to reveal

the identity of informants and any agreements it has with the informants at least thirty days before

trial. Mot. at 1. According to Butler, review of discovery “suggests that a portion of the

government’s case will be presented through witnesses who are government informants, have

criminal records or previous contacts with the criminal justice system.” Id. at 4. Although Butler

refers to “informants,” there is only one informant mentioned in his brief. Butler asserts that “[t]he


1
 Because oral argument will not aid the decisional process, these motions will be decided based
on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2).

                                                  1
Government utilized confidential source (DEA-1) to identify Mr. Butler as a participant in the

narcotics conspiracy.” Id. at 5. Butler does not offer any further explanation about DEA-1 and

there are no attachments to Butler’s motion. Presumably, Butler is referring to the confidential

source identified in Special Agent Brandon Carrier’s Affidavit in support of the application to

search Butler’s home. See Ex. 1 to Gov’t Resp. to Mot. to Suppress, Cavell Street Search Warrant

& Aff., ¶¶ 5-6 (Dkt. 131-1). DEA-1 is the informant who provided the DEA with information

related to Defendant Nicolas Medina-Liborio’s alleged drug trafficking organization, and

identified Butler as one of his customers. Id.

                                II. STANDARD OF DECISION

       In contrast to the broad scope of discovery in civil cases, the discovery available to a

criminal defendant is relatively constricted. For most criminal prosecutions, there are three

governing rules that “‘exhaust the universe of discovery to which [a] defendant is entitled.’”

United States v. Watson, 787 F. Supp. 2d 667, 672 (E.D. Mich. 2011) (quoting United States v.

Presser, 844 F.2d 1275, 1285 n.12 (6th Cir. 1988)). The first is the Brady doctrine, derived from

Brady v. Maryland, 373 U.S. 83 (1962), which requires the Government to disclose evidence that

is favorable to the accused and material to guilt or sentencing, as well as evidence that could be

used to impeach the credibility of a government witness. Watson, 787 F. Supp. 2d at 672 & n.5.

The second is Federal Rule of Criminal Procedure 16(a), which “requires the government to

disclose, upon a defendant’s request, any oral or written statements of the defendant, the

defendant’s prior record, any documents or tangible evidence within the government’s possession,

custody or control [that are material to the defense or to be used in the Government’s case-in-

chief], reports of examinations or tests, and a summary of any expert witness testimony.” Watson,

787 F. Supp. 2d at 672 (citation and quotation marks omitted); Presser, 844 F.2d at 1285



                                                 2
(“[D]iscovery afforded by Rule 16 is limited to the evidence referred to in its express provisions.”).

The third is the Jencks Act, 18 U.S.C. § 3500, which “‘generally requires the government, on

motion of a defendant, to produce statements in its possession of witnesses who testify at trial.’”

Watson, 787 F. Supp. 2d at 672 (quoting United States v. Short, 671 F.2d 178, 185 (6th Cir. 1982));

18 U.S.C. § 3500(b);2 see also United States v. Davis, 306 F.3d 398, 421 (6th Cir. 2002) (“When

Brady material sought by a defendant is covered by the Jencks Act . . . the terms of that Act govern

the timing of the government’s disclosure.”); Presser, 844 F.2d at 1282-1285 (holding that neither

Brady, Giglio v. United States, 405 U.S. 150 (1972), nor Rule 16 gives a defendant the right to

broad pretrial discovery of impeachment evidence, the disclosure of which is instead controlled by

the Jencks Act).

                                        III. DISCUSSION

       Butler seeks a court order to require the Government to turn over the names and addresses

of any informants the Government used in this case, as well as the details of the agreements those

informants may have with the Government. Mot. at 1 & 5. Butler cites the Sixth Amendment’s

Confrontation Clause, Federal Rule of Evidence 607, and a handful of cases to support his position,

but without any meaningful explanation. Id. at 5-6. Butler then makes the following conclusory

argument: “‘DEA-1’ is one of the most damaging potential witnesses against Defendant. Butler

certainly should be given the opportunity to prepare to confront this accuser.” Id. at 5. The

Government argues that the law does not support the relief requested.             Gov’t Resp. at 1.



2
  Section 3500(b) provides, in full: “After a witness called by the United States has testified on
direct examination, the court shall, on motion of the defendant, order the United States to produce
any statement (as hereinafter defined) of the witness in the possession of the United States which
relates to the subject matter as to which the witness has testified. If the entire contents of any such
statement relate to the subject matter of the testimony of the witness, the court shall order it to be
delivered directly to the defendant for his examination and use.” (Emphasis added).

                                                  3
Additionally, the Government recognizes its obligations to make certain disclosures under Federal

Rules of Criminal Procedure 16, Brady, and Giglio, and maintains that it will make such

disclosures fourteen days before trial and continue to comply with these obligations in a timely

manner. The Government has the better part of the argument.

   A. Disclosure of Confidential Informant’s Identity

       Regarding the pretrial disclosure of a confidential informant’s identity, the Court agrees

with the Government that a criminal defendant is not entitled as a matter of right to a list of the

government’s witnesses in advance of trial. Weatherford v. Bursey, 429 U.S. 545, 559 (1977) (“It

does not follow from the prohibition against concealing evidence favorable to the accused that the

prosecution must reveal before trial the names of all witnesses who will testify unfavorably.”);

United States v. Davis, 306 F.3d 398, 420 (6th Cir. 2002) (“[O]rdinarily, a defendant is not entitled

to a list of the names . . . of the government’s witnesses.”); United States v. McCullah, 745 F.2d

350, 353 (6th Cir. 1984) (“This court . . . has firmly established that defense counsel is not entitled

to know in advance of trial who will testify for the government.”); United States v. Kendricks, 623

F.2d 1165, 1168 (6th Cir. 1980) (per curiam) (“It is well recognized that defendants cannot obtain

lists of prosecution witnesses as a matter of right.”); United States v. Conder, 423 F.2d 904, 910

(6th Cir. 1970) (“[T]he names and criminal records of government witnesses are not discoverable

under Rule 16(b).”). Nevertheless, a district court has the inherent authority to order pretrial

disclosure of the government’s witnesses. See Kendricks, 623 F.2d at 1168 (recognizing that the

district court has discretion to order the prosecution to produce a list of prosecution witnesses);

Watson, 787 F. Supp. 2d at 674 (collecting cases and ordering disclosure ten days before trial).

       Notwithstanding this authority, the Government may (as it has here) invoke the so-called

“informer’s privilege” to withhold certain information from disclosure, including an informant’s



                                                  4
identity. Roviaro v. United States, 353 U.S. 53, 59-60 (1957); see also United States v. Sharp, 778

F.2d 1182, 1185 n.1 (6th Cir. 1985) (per curiam) (noting that this is the government’s privilege

despite being referred to as an informer’s privilege). Because this privilege is limited by the

“fundamental requirements of fairness,” Roviaro, 353 U.S. at 60, “information about a confidential

informant (or the informant’s testimony itself) may be admitted if the revealing evidence ‘is

relevant and helpful to the defense of an accused, or is essential to a fair determination of a cause,’”

United States v. Sierra-Villegas, 774 F.3d 1093, 1098 (6th Cir. 2014) (quoting Roviaro, 353 U.S.

at 60-61). Determining whether the Government must disclose the identity of an informant

requires a careful balancing of “the public interest in protecting the flow of information against the

individual’s right to prepare his defense.” Roviaro, 353 U.S. at 62. This decision will ultimately

be left to the Court’s discretion and depend on “the particular circumstances of each case, taking

into consideration the crime charged, the possible defenses, the possible significance of the

informer’s testimony, and other relevant factors.” Id.

       Importantly, disclosure is not warranted when the possible relevancy of an informant’s

identity is based on “mere conjecture or supposition.” United States v. Doxey, 833 F.3d 692, 707

(6th Cir. 2016). Instead, the defendant bears the burden of providing some evidence that disclosure

of the informant’s identity would substantially assist his defense before disclosure will be

warranted. Id. (affirming district court’s refusal to disclose informant’s identity because the

defendant “merely argued that disclosure of the [confidential informant’s] identity would allow

him to assess the strength of the government’s case”); see also United States v. Ray, 803 F.3d 244,

274 (6th Cir. 2015) (affirming district court’s refusal to compel disclosure of confidential

informant’s identity because the defendant “merely argued that the [confidential informant] was

the person that formed the facts for the issuance of the search warrant, and so in order to present



                                                   5
any viable defense, the requested information was necessary”); United States v. Moore, 954 F.2d

379, 381 (6th Cir. 1992) (affirming district court’s refusal to compel disclosure of confidential

informant’s identity because the defendant “advanced no more than a simple statement that [the

informant’s] testimony might assist in his defense”); Sharp, 778 F.2d at 1186-1187 (holding that

district court abused its discretion by ordering disclosure of informant’s identity based solely on

defense counsel’s unsworn representations that disclosure would be relevant and helpful to his

defense).

       Butler has failed to demonstrate how disclosure of any informant’s identity would

substantially or materially assist his defense, or that disclosure was essential to a fair trial to

overcome the informer’s privilege. Moore, 954 F.2d at 381; United States v. Hammons, 411 F.

App’x 837, 843 (6th Cir. 2011); United States v. Sales, 247 F. App’x 730, 734-735 (6th Cir. 2007).

Instead, he merely asserts that he “certainly should be given the opportunity to prepare to confront

this accuser.” Mot. at 5. Having opted not to file a reply brief, Butler offers no further explanation

in support of his position. As in Doxey, Ray, Moore, Sharp, Hammons, and Sales, among others,

this sort of conclusory argument is insufficient to warrant disclosure of a confidential informant’s

identity. Nor is this conclusory assertion sufficient to warrant an in camera hearing. See Sierra-

Villegas, 774 F. 3d at 1099 (“[A]n in camera hearing is not required when the defendant fails to

identify how the informant’s testimony could be relevant or helpful.” (citing Sharp, 778 F.2d at

1187)). Therefore, this aspect of Butler’s motion is denied.

   B. Pretrial Disclosures of Agreements Between the Government and its Informants

       Regarding the pretrial disclosure of agreements reached between the Government and its

potential witnesses, “[i]t is well established that an express agreement between the prosecution

and a witness is possible impeachment material that must be turned over under Brady.” Bell v.



                                                  6
Bell, 512 F.3d 223, 233 (6th Cir. 2008) (en banc) (citing Giglio, 405 U.S. at 154-155). Less formal

agreements, including unwritten and tacit agreements, are also subject to disclosure under Brady.

Bell, 512 F.3d at 233 (citing Wisehart v. Davis, 408 F.3d 321, 323-324 (7th Cir. 2005)); see also

id. at 234 (“‘The government is free to reward witnesses for their cooperation with favorable

treatment in pending criminal cases without disclosing to the defendant its intention to do so,

provided that it does not promise anything to the witnesses prior to their testimony.’” (quoting

Shabazz v. Artuz, 336 F.3d 154, 165 (2d Cir. 2003))). The Government does not refute this; in

fact, it fully recognizes its obligations under Brady and Giglio, and it has agreed to disclose this

material fourteen days before trial. See Gov’t Resp. at 3.

       Given the Government’s awareness of its obligations under Rule 16, Brady, and Giglio, as

well as its indication that it will disclose the requested information fourteen days before trial, an

order from this Court directing such pretrial disclosure is unnecessary. See Watson, 787 F. Supp.

2d at 673 (“Courts have concluded that the government’s assurance that it is aware of its

obligations under Rule 16 . . . is sufficient, and does not compel pre-trial discovery.”); see also

United States v. Hogg, No. 13-CR-20809, 2014 WL 1328170, at *3 (E.D. Mich. Apr. 2, 2014)

(denying the defendant’s motion for pretrial disclosure of impeachment evidence where the

government was aware of its obligations and agreed to turn over Giglio material fourteen days

before trial). And although Butler contends that “‘DEA-1’ is one of the most damaging potential

witnesses,” and that he “certainly should be given the opportunity to prepare to confront this

accuser,” Mot. at 5, Butler offers no particularized reason for requiring an earlier disclosure date.

Watson, 787 F. Supp. 2d at 674 (finding that, where the government agreed to turn over materials

ten days before trial, an earlier disclosure date was not warranted because the defendant spoke only




                                                 7
of a “generalized need to prepare for cross examination”). Therefore, this aspect of Butler’s

motion is also denied.

                                      IV. CONCLUSION

       For the reasons stated above, the Court DENIES Butler’s motion for disclosure of

informants’ identities and details of agreements (Dkt. 132).

       SO ORDERED.

Dated: July 3, 2019                                  s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge




                                                8
